Title: From Thomas Jefferson to United States Congress, 19 March 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate and 
                        House of Representatives of the US
                     March 19. 1806.
                        
                        It was reasonably expected that while the limits between the territories of the US. and of Spain were
                            unsettled, neither party would have innovated on the existing state of their respective positions. some time since
                            however, we learnt that the Spanish authorities were advancing into the disputed country, to occupy new posts & make new
                            settlements. unwilling to take any measure which might preclude a peaceable accomodation of differences, the officers of
                            the US. were ordered to confine themselves within the country on this side of the Sabine river, which, by delivery of it’s
                            principal post Natchitoches was understood to have been itself delivered up by Spain; and, at the same time, to permit no
                            adverse post to be taken, nor armed men to remain within it. in consequence of these orders, the commanding officer at
                            Natchitoches, learning that a party of Spanish troops had crossed the Sabine river, & were posting themselves on
                            this side the Adaïs, sent a detachment of his force to require them to withdraw to the other side of the Sabine, which
                            they accordingly did.
                        I have thought it proper to communicate to Congress the letters detailing this incident, that they may fully
                            understand the state of things in that quarter, & be enabled to make such provision for it’s security as, in their
                            wisdom, they shall deem sufficient
                        
                            Th: Jefferson
                            
                            
                        
                    